ACCEPTED
                                                                                                        03-13-00804-CR
                                                                                                               4814987
                                                                                              THIRD COURT OF APPEALS
                                                                    April 28, 2015                       AUSTIN, TEXAS
                                                                                                    4/8/2015 4:22:18 PM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK




             Rosemary Lehmberg  Travis County District Attorney
                                                        RECEIVED IN
                  P.O. Box 1748 Austin, Texas 78767  Telephone: 512-854-9400 3rd
                                                                                Fax:COURT
                                                                                     512-854-9695
                                                                                              OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                            4/8/2015 4:22:18 PM
                                                                              JEFFREY D. KYLE
                                                                                    Clerk
April 8, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 121547
Austin, Texas 78711

RE: Appellate Case Number 03-13-00804-CR
    Trial Court Cause No. D-1-DC-11-302663

Style: Kaitlyn Lucretia Ritcherson v. The State of Texas


To the Honorable Third Court of Appeals:

   Now comes the State of Texas and moves for permission to file this

letter with an additional argument and authority.

   In points two and three, the appellant complains that the trial court

erred in excluding a video, which contained several self-serving

statements made by the defendant.

   It is the rule in Texas that a defendant’s self-serving statements are not

admissible in evidence as proof of the facts asserted unless they are (1)

part of the res gestae of the offense or arrest, (2) part of a statement

previously offered by the State, or (3) necessary to explain or contradict

acts or declarations first offered by the State. Allridge v. State, 762 S.W.2d
146, 152 (Tex. Crim. App. 1988).

   The appellant’s statements were not res gestae because they were a

narration of past events, made a considerable length of time after the

stabbing. During this time, she was able to reflect and deliberate, as seen

by the fact that she had already lied to the police about her involvement in

the stabbing. Id. at 152-53.

   The appellant’s statements were also not part of a statement

previously proven by the State, since none of the statement or parts

thereof had been introduced into evidence. Id. at 153.

   Finally, the appellant’s statements were not necessary to explain or

contradict acts or declarations first offered by the State because the State

had not introduced any evidence that misled the jury or left the jury with

only a partial or incomplete version of the facts. Id. Note that this

exception does not allow for introduction of self-serving statements

merely because they contradict the State’s case, since this would allow any

defendant to place his version of the facts before the jury without being

subject to cross examination. Id.

   In sum, the trial court did not abuse its discretion in excluding the

video of the appellant’s statements because the statements are self-serving

and do not fall under any exception.
                                Prayer

   The State prays that this Court grant permission to file this letter.

                                     Respectfully submitted,




                                           Angie Creasy
                                           Assistant District Attorney
                                           State Bar No. 24043613
                                           P.O. Box 1748
                                           Austin, Texas 78767
                                           (512) 854-9400
                                           Fax (512) 854-4810
                                           Angie.Creasy@traviscountytx.gov
                                           AppellateTCDA@traviscountytx.gov

               Certificates of Compliance and Service
   I certify that this letter contains 345 words. I further certify that, on

the 8th day of April, 2015, a true and correct copy of this brief was served,

by U.S. mail, electronic mail, facsimile, or electronically through the

electronic filing manager, to the defendant’s attorney, Alexander L.

Calhoun, Law Office of Alexander L. Calhoun, 4301 W. William Cannon

Dr., Suite B-150, #260, Austin, Texas 78749.




                                           Angie Creasy